       Case 4:18-cv-00806-SBA Document 220 Filed 03/28/19 Page 1 of 5



 1 Sanjay Bhandari (SBN 181920)
   sbhandari@mcnamarallp.com
 2 Edward Chang (SBN 268204)
   echang@mcnamarallp.com
 3 McNamara Smith LLP
   655 West Broadway, Suite 1600
 4 San Diego, California 92101
   Telephone: 619-269-0400
 5 Facsimile: 619-269-0401

 6 Attorneys for Court-appointed Receiver,
   Thomas W. McNamara
 7

 8                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9

10

11 FEDERAL TRADE COMMISSION,                   Case No. 4:18-cv-00806-SBA

12                       Plaintiff,            SUPPLEMENTAL DECLARATION OF
                                               THOMAS W. MCNAMARA IN SUPPORT
13         vs.                                 OF APPLICATION OF RECEIVER FOR
                                               ORDER APPROVING FEES AND
14 AMERICAN FINANCIAL BENEFITS                 EXPENSES OF THE RECEIVER AND HIS
   CENTER, a corporation, also d/b/a AFB and   PROFESSIONALS
15 AF STUDENT SERVICES; AMERITECH
   FINANCIAL, a corporation; FINANCIAL         JUDGE:    Mag. Judge Jacqueline Scott Corley
16 EDUCATION BENEFITS CENTER, a                CTRM.:    15th Floor, Ctrm. F
   corporation; and BRANDON DEMOND             DATE:     March 28, 2019
17 FRERE, individually and as an officer of    TIME:     9:00 a.m.
   AMERICAN FINANCIAL BENEFITS
18 CENTER, AMERITECH FINANCIAL, and
   FINANCIAL EDUCATION BENEFITS
19 CENTER,

20                       Defendants.

21

22

23

24

25

26

27

28

                                                     Case No. 4:18-cv-00806-SBA
                 MCNAMARA SUPPLEMENTAL DECL. ISO RECEIVER’S FEE APPLICATION
        Case 4:18-cv-00806-SBA Document 220 Filed 03/28/19 Page 2 of 5



 1          I, Thomas W. McNamara, hereby declare as follows:

 2          1.      I am the Court-appointed Receiver in this matter. I have personal knowledge of

 3 the facts set forth in this declaration except where, as noted, those facts have been obtained by

 4 staff acting at my direction. If called as a witness, I could and would competently testify to the

 5 facts stated herein.

 6          2.      This supplemental declaration is filed in support of the First Interim Fee

 7 Application, filed on February 1, 2019 (ECF No. 212), seeking approval for the payment of fees

 8 and expenses from November 29, 2018 through January 15, 2019.

 9          3.      At the hearing on March 28, 2019, Judge Corley directed me to provide additional

10 information concerning the hourly rates of counsel and additional anticipated expenses for this

11 receivership.

12          4.      I am mindful that, in the end, receivers work for the defrauded consumers and that

13 receivership expenses ultimately reduce any net recovery for those consumers. As I explained in

14 my letter of interest to the FTC (ECF No. 23-1), I steeply discount hourly rates when acting as

15 receiver. For receiverships, my hourly rates is $375 – a 37% discount from my normal hourly

16 rate of $595.

17          5.      While not highlighted in my letter or the fee application, I also discount the rates

18 of McNamara Smith attorneys and paralegal. Below is a chart of the professional’s regular

19 hourly rate, their discounted hourly rate for receiverships, and the percentage of discount.

20            Name                Regular Hourly          Receivership Hourly         % of Discount
                                       Rate                      Rate
21
      Sanjay Bhandari                   $595                      $500                      16%
22
      Shoshanna Carroll                 $225                      $175                      22%
23
      Edward Chang                      $450                      $350                      22%
24
      Cornelia Gordon                   $395                      $325                      18%
25
      Logan Smith                       $575                      $495                      14%
26

27          6.      In addition to the discounted hourly rates, before presenting the fee application to
28 the Court for review, I examined the bills very carefully and removed more than $15,000 in

                                        1              Case No. 4:18-cv-00806-SBA
                   MCNAMARA SUPPLEMENTAL DECL. ISO RECEIVER’S FEE APPLICATION
         Case 4:18-cv-00806-SBA Document 220 Filed 03/28/19 Page 3 of 5



 1 charges (nearly 60 hours) from McNamara Smith’s invoice. While the time and fees were

 2 properly incurred and recorded, I made the determination to exclude them where I did not think

 3 the work was as efficient as it should have been or did not translate into a tangible benefit to the

 4 estate.

 5           7.     For the last two and one-half months (January 16, 2019 to March 28, 2019), the

 6 current unbilled fees and expenses for my time as Receiver and my professional staff of

 7 Regulatory Resolutions is approximately $30,000 in fees and $6,000 in expenses. I briefly

 8 reviewed a pre-bill of fees and expenses and note that the bulk of those fees and expenses relate

 9 to preserving the Receivership Entities’ business records, vacating the Receivership Entities’ two

10 leased premises in Rohnert Park and El Dorado Hills, and meeting with government agents at the

11 Rohnert Park location.

12           8.     In my experience, the bulk of the time and expense in a receivership is incurred at

13 the beginning, as the investigation is conducted and a preliminary report is prepared. Now that

14 we have vacated the offices, I do not anticipate additional significant fees or expenses. Absent a

15 material development, costs will continue to taper down.

16           9.     For the two and one-half month period (January 16, 2019 to March 28, 2019), the

17 current unbilled fees and expenses for counsel McNamara Smith is approximately $34,000 in

18 fees and $2,000 in expenses. After briefly reviewing the pre-bill, it appears a significant portion

19 of the fees relate to vacating the Receivership Entities’ business premises and, to a much lesser

20 extent, investigating potential claims the receivership estate may have against third parties.

21           10.    While I have instructed counsel to continue to investigate potential claims and

22 pursue other receivership estate assets, I do not expect significant additional fees as a result. If

23 there are meritorious claims that belong to the receivership estate, I will inform the Court and

24 seek instruction before taking any action.

25           11.    As with the Receiver’s expense, the bulk of counsel’s time is also incurred at the

26 beginning of a receivership. On a going forward basis, I believe attorneys’ fees will continue to

27 taper down.

28 ///

                                        2              Case No. 4:18-cv-00806-SBA
                   MCNAMARA SUPPLEMENTAL DECL. ISO RECEIVER’S FEE APPLICATION
       Case 4:18-cv-00806-SBA Document 220 Filed 03/28/19 Page 4 of 5



 1         I declare under penalty of perjury under the laws of the United States that the foregoing is

 2 true and correct.

 3         Executed this 28th day of March, 2019, in San Diego, California.

 4
                                                 /s/ THOMAS W. MCNAMARA
 5                                               Thomas W. McNamara
                                                 Court-Appointed Receiver
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     3              Case No. 4:18-cv-00806-SBA
                MCNAMARA SUPPLEMENTAL DECL. ISO RECEIVER’S FEE APPLICATION
                                          Case 4:18-cv-00806-SBA Document 220 Filed 03/28/19 Page 5 of 5



                                    1                                 CERTIFICATE OF SERVICE

                                    2          I hereby certify that on the 28th day of March, 2019, the foregoing document,
                                      SUPPLEMENTAL DECLARATION OF THOMAS W. MCNAMARA IN SUPPORT OF
                                    3 APPLICATION OF RECEIVER FOR ORDER APPROVING FEES AND EXPENSES OF
                                      THE RECEIVER AND HIS PROFESSIONALS, was electronically transmitted to the Clerk’s
                                    4 Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic Filing
                                      to all counsel of record who are deemed to have consented to electronic service via the Court’s
                                    5 CM/ECF system.

                                    6

                                    7  /s/ Edward Chang
                                      Edward Chang
                                    8 Attorneys for the Court-Appointed Receiver,
                                      Thomas W. McNamara
                                    9

                                   10

                                   11
San Diego, California 92101-8494
 655 West Broadway, Suite 1600




                                   12
       Ballard Spahr LLP




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                                       Case No. 4:18-cv-00806-SBA
                                                                                                       CERTIFICATE OF SERVICE
